Numerex Corp. Contact: Rick Flynt 770 615-1387 Investor Relations Contact: Seth Potter 646 277-1230 Exhibit 99.1 Press Release For Immediate Release Numerex Reports Fourth Quarter and Full Year 2013 Financial Results · Revenues up 20% for the full year and 25% for Q4 over prior year period · Recurring revenue up 21% for the full year and 19% in Q4 over prior year period · GAAP Earnings from continuing operations up 153% in Q4 over prior year period · Adjusted EBITDA up 27% in Q4 over prior year period, 13% of revenue ATLANTA, GA March 6, 2014—Numerex Corp (NASDAQ:NMRX),a leading provider of interactive and on-demand machine-to-machine (M2M) enterprise solutions, today announced financial results for its fourth quarter and full year ended December 31, 2013. “The Company posted a solid fourth quarter performance and continued to make significant progress on expanding its pipeline of managed service opportunities,” stated Stratton Nicolaides, CEO and chairman of Numerex. “The increase in adjusted EBITDA margin during the quarter highlights the leverage the Company is starting to achieve from the investments made in our M2M platforms during the past year. Demand remains strong for our integrated solutions and given the higher value and retention of our managed services offerings, we anticipate average revenue per subscription to improve over the course of 2014. We will continue to focus on expanding our presence in the supply chain, asset monitoring, and security markets through the introduction of new products and services to our customers and channel partners. As a result, we expect continued robust growth in the Company’s subscription base and recurring revenues, and operating leverage to continue to improve in 2014.” Financial highlights include: · Subscription-based recurring revenue was up 21.3% during the full year 2013 and in line with our guidance; Total Subscription and support revenue was up 19.9% for the year. · Gross margin generated by subscriptions and support revenue in the fourth quarter of 2013 was 61.9% compared to 58.1% recorded in the same period in 2012; · GAAP income from continuing operations, net of income tax benefit, for the fourth quarter was $1.0 million, an increase of 152.7% compared to the fourth quarter of 2012; · GAAP income from continuing operations, net of income taxes for the fourth quarter was $0.05 per diluted share compared to $0.02 during the same period last year; · Adjusted EBITDA margin (non-GAAP) was 12.9% for the fourth quarter, up from 11.5% in the third quarter of 2013; · Total revenue for the fourth quarter of $22.2 million, up 24.6% compared to the fourth quarter of 2012; · Embedded devices and hardware revenue for the fourth quarter of $8.5 million, up 37.4% over the fourth quarter last year; · Net cash generated by operating activities of continuing operations for the full year 2013 was $6.1 million; · Total subscriptions of 2.2 million, up from the 1.7 million reported at the end of 2012, reflecting full year growth of 28%, attributable partly to the divestiture of nearly 0.15 million subscriptions and the Company’s focus on high value solution initiatives. Mr. Nicolaides continued, “We are entering 2014 with strong momentum driven by the growing pipeline of managed services opportunities and the upcoming launch of new products and services. Consequently, for the full year 2014, we expect our subscription base to grow by approximately 20% and subscription-based recurring revenue to increase between 20% and 23%. In addition, we expect embedded device and hardware revenue growth to range between 15% and 18% for the full year 2014 with the Company’s adjusted EBITDA to improve by 35% and 37% for the full year 2014 over full year 2013.” Financial Metrics ThreeMonths Ended Year Ended December 31, December 31, Non-GAAP Measures* Adjusted EBITDA ($ in millions) $ Adjusted EBITDA as a percent of total revenue % Adjusted EBITDA per diluted share $ Net new subscriptions (units) Total subscriptions (units) * Refer to the section of this press release entitled "Non-GAAP (Adjusted) Financial Measures" for a discussion of these non-GAAP items. GAAP Measures Subscription and support revenue ($ in millions) $ Gross margin subscription and support revenue % Income from continuing operations, net of income tax expense (benefit) ($ in millions) $ Diluted EPS from continuing operations $ Additional Financial Information: · Total GAAP operating expenses for the fourth quarter of 2013 were $8.7 million compared to $6.3 million in the fourth quarter of 2012. o Sales and marketing expense was $2.6 million in the fourth quarter of 2013 compared to $2.0 million for the same period last year. The increase was primarily due to the addition of sales and marketing personnel to support demand and future growth. o General and administrative expense in the fourth quarter increased to $3.5 million as compared to $2.7 million in the fourth quarter of 2012.The increase includes higher non-cash compensation, personnel and facility costs. o During the fourth quarter of 2013, engineering and development costs increased to $1.3 million from $0.7 million during the same period last year to support our growing customer base and to strengthen our managed service offerings. o Operating expense includes depreciation and amortization charges of $1.3 million and $1.0 million in the fourth quarters of 2013 and 2012, respectively.The increase includes the amortization of additional internally developed software and, to a lesser extent, intangible assets from the two acquisitions completed in the fourth quarter of 2012 and the first quarter of 2013. · Adjusted EBITDA for the fourth quarter of 2013 was $2.9 million or 12.9% of total net sales, an increase from $2.5 million or 11.5% in the third quarter of 2013. Quarterly Conference Call Numerex will discuss its quarterly results via teleconference today at 4:30 p.m. Eastern Time. Please dial (877) 303-9240 or, if outside the U.S. and Canada, (760) 666-3571 to access the conference call at least five minutes prior to the 4:30 p.m. Eastern Time start time. A live webcast and replay of the call will also be available at http://www.numerex.com under the Investor Relations section.An audio replay will be available via the Numerex web site beginning two hours after the call.You can also listen to a replay of the call by dialing (855) 859-2056 or (404) 537-3406 if outside the U.S. and Canada and entering code number 1582778. About Numerex Numerex Corp. (NASDAQ: NMRX) is a leading provider of interactive and on-demand machine-to-machine (M2M) enterprise solutions.The Company provides its technology and services through its integrated M2M horizontal platforms which are generallysold on a subscription basis. The Company offers Numerex DNA® that may include hardware and smart Devices, cellular and satellite Network services, and software Applications that are delivered through Numerex FAST® (Foundation Application Software Technology). The Company also provides business services to enable the development of efficient, reliable, and secure solutions while accelerating deployment. Numerex is ISO 27001 information security-certified, highlighting the Company's focus on M2M data security, service reliability and around-the-clock support of its customers' M2M solutions. For additional information, please visit www.numerex.com. This press release contains, and other statements may contain, forward-looking statements with respect to Numerex future financial or business performance, conditions or strategies and other financial and business matters, including expectations regarding growth trends and activities. Forward-looking statements are typically identified by words or phrases such as "believe," "expect," "anticipate," "intend," "estimate," "assume," "strategy," "plan," "outlook," "outcome," "continue," "remain," "trend," and variations of such words and similar expressions, or future or conditional verbs such as "will," "would," "should," "could," "may," or similar expressions. Numerex cautions that these forward-looking statements are subject to numerous assumptions, risks and uncertainties, which change over time. These forward-looking statements speak only as of the date of this press release, and Numerex assumes no duty to update forward-looking statements. Actual results could differ materially from those anticipated in these forward-looking statements and future results could differ materially from historical performance. The following factors, among others, could cause actual results to differ materially from forward-looking statements or historical performance: our inability to reposition our platform to capture greater recurring service revenue; the risks that a substantial portion of our revenue are derived from contracts that may be terminated at any time; the risks that our strategic suppliers materially change or disrupt flow of products and/or services; variations in quarterly operating results; delays in the development, introduction, integration and marketing of new machine-to-machine (M2M) products and services; customer acceptance of services; economic conditions resulting in decreased demand for our products and services; the risk that our strategic alliances and partnerships and/or wireless network operators will not yield substantial revenue; changes in financial and capital markets, and the inability to raise growth capital; the inability to attain revenue and earnings growth in our data business; changes in interest rates; inflation; the introduction, withdrawal, success and timing of business initiatives and strategies; competitive conditions; the inability to realize revenue enhancements; and extent and timing of technological changes. Numerex’s SEC reports identify additional factors that can affect forward-looking statements. -continued- NUMEREX CORP AND SUBSIDIARIES UNAUDITED CONSDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except per share data) Three Months Ended Change Year Ended Change December 31, Q4'13 v Q4'12 December 31, 2013 v 2012 $ % $ % Net sales Subscription and support revenue $ $ $ % $ $ $ % Embedded devices and hardware % % Total net sales % % Cost of sales, exclusive of depreciation and amortization shown below: Subscription and support revenue % % Embedded devices and hardware % % Gross profit % Operating expense Sales and marketing % % General and administrative % % Engineering and development % % Depreciation and amortization % % Operating income (loss) (7
